Citation Nr: 0015281	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-34 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from February 1942 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 40 
percent evaluation for the appellant's low back disability.  
By rating decision dated in May 1998, the appellant's 
evaluation for his back disability was increased to 50 
percent disabling, and he has continued his appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The appellant's representative recently requested 
consideration of a claim seeking entitlement to an earlier 
effective date for the award of the 50 percent rating for the 
low back disability based on clear and unmistakable error in 
a prior rating decision.  In addition, the appellant claimed 
entitlement to service connection for a dental condition.  As 
these matters are not presently before the Board on appeal 
and have not been previously considered by the RO, they are 
referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  The appellant's service-connected low back disability is 
currently manifested by chronic low back pain with increased 
lordosis secondary to severe vertebral body compression 
fractures of T12 and L1 without definite signs of 
radiculopathy (as shown on the recent VA examination in 
January 1998).

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for the 
appellant's low back disability is not warranted on a 
schedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5292-5285 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his low back disability.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review by the Court of Appeals for Veterans Claims 
(the Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Further, with respect to the rating of musculoskeletal joint 
disabilities (as in this case), the Court has held that the 
Board must consider the application of 38 C.F.R. § 4.40 
(1999) regarding functional loss due to joint pain on use or 
during flare-ups, and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202, 203 (1995) 
(title 38, Code of Federal Regulations, Sections 4.40 and 
4.45 make clear that pain must be considered capable of 
producing compensable disability of the joints); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) (Board's 
failure to consider section 4.40 was improper when that 
regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether an increased schedular rating for the appellant's low 
back disability may be in order on three independent bases: 
(1) pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

After review of all material issues of fact and law, the 
Board concludes that the recent medical findings noted on the 
report of an October 1997 VA compensation examination support 
no higher than a 50 percent combined evaluation pursuant to 
the schedular criteria under Diagnostic Code 5292-5285.  
Thus, the appellant is entitled to a rating of 50 percent for 
his low back disability.  However, the Board also concludes 
that a preponderance of the evidence found probative to this 
claim is against entitlement to more than a 50 percent 
schedular evaluation for the appellant's low back disability.  
In support this decision, the Board will address in 
sequential order the criteria listed above in the preceding 
paragraph.

Relevant Schedular Criteria, Diagnostic Codes 5285, 5286, 
5289, 5292, and 5295

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  A rating greater than that which is currently 
in effect is available if there are residuals of a fracture 
to the vertebra without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast) (60 percent 
rating) (Code 5285); if there is complete bony fixation 
(ankylosis) of the spine, either in a favorable (60 percent 
rating) or unfavorable angle (100 percent rating) (Code 
5286).  With respect to Diagnostic Code 5285, cases that fall 
outside the criteria cited above under that code are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.

The appellant was recently examined for compensation purposes 
by VA in January 1998.  He was scheduled for another 
examination in July 1998 and did not report, but it appears 
that that examination was scheduled in connection with an 
unrelated claim seeking an increased rating for a right knee 
disorder.  There are some more recently dated outpatient 
records, but these reports pertain mainly to unrelated 
medical disorders.  Hence, the January 1998 examination is 
the most recent and thorough evaluation of the low back 
disability, and was scheduled in connection with this claim 
for benefits.  The record reflects that the claims folder was 
made available to the examining physician in connection with 
the January 1998 examination.  Based on the appellant's 
reported complaints, his medical history and the clinical 
findings found on examination (which included x-rays), the 
examiner diagnosed chronic low back pain with increased 
lordosis secondary to severe vertebral body compression 
fractures of T12 and L1 without definite signs of 
radiculopathy.  The examiner added that his progressively 
worsening pain complaints were due to the compression 
fractures and that he was not a candidate for surgery due to 
his advanced age (90 years old).

As noted above, based on these findings the RO increased the 
appellant's schedular rating to 50 percent by rating decision 
in April 1998.

A higher rating (above 50 percent) is clearly not in order 
pursuant to the schedular criteria as there is no medical 
evidence whatsoever showing that his fractured L1 vertebra 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Code 5285); complete bony 
fixation (ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis of the lumbar spine (Code 5289).  Ratings under 
Codes 5292 or 5295 are not applicable in this case as the 
appellant is now rated 50 percent disabled which is greater 
than the maximum rating assignable under those codes.

Accordingly, the Board concludes that the appellant's 
service-connected low back disability is now appropriately 
rated as a 50 percent disabling under Diagnostic Codes 5292-
5285 for severe limitation of motion of the lumbar spine with 
demonstrable deformity at the T12-L1 disc space, as indicated 
by the findings noted on the January 1998 VA examination.

38 C.F.R. §§ 4.40 and 4.45

The appellant's complaints of recurrent aching-type pain in 
his back do not warrant an increased rating above the now 
assigned 50 percent schedular level under 38 C.F.R. §§ 4.40 
and 4.45 because a preponderance of the medical evidence does 
not substantiate "additional" range-of-motion loss in the 
back due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Indeed, although it was noted on the recent January 1998 VA 
examination that the appellant had pain during range of motion 
due to the compression fractures, the Board notes that such 
findings presently support an increased level of impairment 
under Diagnostic Code 5292-5285, as detailed above.  Thus, it 
cannot be said that the appellant has "additional" range-of-
motion loss under 38 C.F.R. § 4.40 because the schedular 
criteria as applied to the facts in this case encompasses an 
increased level of impairment due in significant part to 
painful motion.  To award further increased compensation for 
these symptoms above the now assigned 50 percent level would 
in effect violate the anti-pyramiding provisions under 38 
C.F.R. § 4.14.  The same analysis is germane to entitlement 
under these regulations to a separate rating for arthritis 
under Codes 5003-5010; the 50 percent rating recently awarded 
for this disability reflected his pain complaints due to the 
compression fractures and related changes seen on the January 
1998 x-rays.  Hence, awarding increased compensation for 
arthritis as an independent disability of the now rated 50 
percent disabling back disability would in effect violate the 
anti-pyramiding provisions.  Symptoms such as weakness and 
incoordination were not specifically mentioned on the 1998 
examination, so these symptoms do not support a higher rating 
above 50 percent as well.  Accordingly, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" in the appellant's low back 
that is evidently caused by his pain complaints or due to 
weakness or incoordination.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Rating under other Diagnostic Codes

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath.  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned 50 percent rating for the appellant's low 
back disability adequately reflect the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Codes 
5292-5285 are the most appropriate schedular criteria for the 
evaluation of the appellant's disability.  Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  Since there is no currently 
diagnosed clinical evidence of intervertebral disc syndrome, 
the appellant's disability is not entitled to a higher rating 
pursuant to Diagnostic Code 5293.  The appellant has never 
been diagnosed with intervertebral disc syndrome and the 
examiner on the January 1998 VA examination specifically 
indicated that there were no "definite signs of 
radiculopathy."  Hence, there is no evidence which supports 
a finding that such complaints reflect a "pronounced" level 
of neuropathic impairment, which would support a higher 
rating.  Thus, a higher rating under Code 5293 would not 
otherwise be in order.

Appellant's contentions

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).   It should be emphasized that the diagnoses 
and clinical findings rendered on the recent 1998 VA 
examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
appellant's low back disability has increased in severity 
over the years; however, as the schedular criteria provide a 
basis to award increased compensation in this case, it does 
not appear that the appellant has an "exceptional or 
unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his low back disability.  In addition, there 
is no recent record of significant or regular outpatient 
treatment for his disability.  With respect to employment, it 
is noted that the appellant is currently unemployed, but the 
record also shows that he is of advanced age and has not 
worked for many years.  Thus, the overall picture presented 
by the evidence in the claims folder does not actually 
reflect "marked interference" in employment due 
specifically to the back disability.  In the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate it, an extraschedular rating on the basis 
of employment handicap is not in order.
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 50 
percent for the low back disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating above 50 percent for the low back 
disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

